EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements of Pressure BioSciences, Inc. (formerly Boston Biomedica, Inc.) on Form S-8 (File Nos. 333-30320, 333-24770, 333-128594, and 333-155405) and Form S-3 (File No. 333-148227 and File No. 333-176828) of our report dated February 27, 2012, with respect to our audit of the consolidated financial statements of Pressure BioSciences, Inc. as of December 31, 2011 and 2010 and for the years then ended (which report includes an explanatory paragraph related to uncertainty of the Company’s ability to continue as a going concern), which report is included in this Annual Report on Form 10-K of Pressure BioSciences, Inc., for the year ended December 31, 2011. /s/ Marcum LLP Marcum LLP Boston, Massachusetts February 27, 2012
